JUDGMENT
Tsoucalas, Senior Judge:
On September 18, 1997, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), a single issue arising from the administrative review, entitled Tapered Roller Bearings, Four Inches or Less in Diameter, and Components Thereof, From Japan, 59 Fed. Reg. 56,035 (Nov. 10, 1994). See Koyo Seiko Co. v. United States, 21 CIT 1077, Slip Op. 97-134 (1997).
*1352In particular, the Court ordered Commerce to revise its margin calculations for Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. (collectively “Koyo”) to exclude U.S. sample sales if they were transferred without consideration, in a manner consistent with NSK Ltd. v. United States, 115 F.3d 965 (Fed. Cir. 1997).
On November 17, 1997, Commerce, in compliance with this Court’s remand order, filed its Final Results Redetermination Pursuant to Court Remand, Koyo Seiko Co. v. United States, Court No. 94-12-00779, Slip Op. 97-134 (Sept. 18, 1997) (“Remand Results”), with this Court. In the Remand Results, Commerce explained that the information necessary to determine whether any Koyo U.S. sample sales were transferred without consideration is the same data that was absent in the underlying administrative reviews and for which the Courts found Commerce properly relied upon the best information available (“BIA”). Consequently, Commerce resorted to BIA in the Remand Results and, using Koyo’s home market sample sales, determined that Koyo’s U.S. sample sales were made with consideration. While Koyo filed comments on Commerce’s draft Remand Results below, Koyo did not submit comments on the final Remand Results.
Under the circumstances, the Court concludes that Commerce’s reliance on BIA is justified. Further, based on the fact that Koyo’s home market sample sales were exchanged for consideration, the Court upholds Commerce’s determination that Koyo’s U.S. sample sales were made with consideration.
Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and, all other issues having been previously decided, it is further
Ordered that this case is dismissed.